Citation Nr: 1033784	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-32 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of head 
trauma to include subarachnoid hemorrhage with headaches.

2.  Entitlement to service connection for the residuals of nose 
fracture to include rhinitis.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for residuals of facial 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to October 
1979, and from February 1991 to July 1991.  He also has service 
in the Reserves, but dates of active and inactive duty for 
training are not verified. 

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri in which service connection for residuals of 
subarachnoid hemorrhage with headaches (including nausea and 
feeling faint), residuals of fractured nose, glaucoma, and 
residuals of facial injury was denied.  

In a November 2007 VA examination, hypertension was 
diagnosed.  The examiner observed that the Veteran's blood 
pressure was elevated in June 1991, when he was on active 
duty, and that this was suggestive of hypertension.  The 
examiner opined that hypertension was most likely service-
connected.  The  issue of service connection for 
hypertension has thus been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The issues of service connection for residuals of head trauma to 
include subarachnoid hemorrhage with headaches, glaucoma, and 
residuals of facial injury addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran manifests residuals of his inservice nose fracture.

2.  The preponderance of the evidence is against a finding that 
diagnosed rhinitis is the result of active service, to include 
the inservice nose fracture. 


CONCLUSION OF LAW

The criteria for service connection for residuals of nose 
fracture to include rhinitis are not met.  38 U.S.C.A. §§ 1110, 
1112(c), 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Letters dated in February and July 2007 satisfied 
the duty to notify provisions for the issue of service 
connection, after which the claim for service connection was 
adjudicated.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained available service 
treatment records and identified VA and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran 
submitted additional treatment records.  

The Veteran stated that he sustained injury during a period of 
active duty for training when he fell in a ditch in 1993.  These 
records are not present in the claims file, and the RO has not 
verified the Veteran's active duty and inactive duty for training 
dates.  However, given the current claim, the Board determines 
that it need not remand to obtain this clarification.  First, the 
Veteran does not attribute his nasal fracture residuals, or his 
rhinitis, to the 1993 injury.  Rather, he attributes both 
conditions to his 1991 injury, which has been documented.  
Second, as will be explained below, the Veteran is not diagnosed 
with residuals of nasal fracture.  Absent a finding that he has 
residuals from a nose injury, service connection cannot be 
granted regardless of verification of the inservice incident.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case because 
such adherence would impose additional burdens on the VA with no 
benefit flowing to the veteran); see also Bernard v. Brown, 4 
Vet. App. 384 (1993).

VA examination was provided in this case in November 2007 and 
February 2009.  A medical opinion as to the etiology of the 
Veteran's claimed residuals of nasal fracture was obtained in 
April 2009.  This opinion considered the Veteran's medical 
history, previous examinations of the Veteran (which were 
conducted by the same physician), and his reported and documented 
inservice facial trauma.  The Board finds that the opinion is 
supported by the evidence of record and provides adequate 
findings for adjudication of the Veteran's claim.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).

All other known and available records relevant to the issues on 
appeal have been obtained and associated with the claims file and 
the Veteran has not contended otherwise.

The Veteran initially requested to testify before the Board and 
indicated he would appeal before a Veterans Law Judge appearing 
at the RO by video teleconference.  In a December 2008 statement, 
the Veteran's representative withdrew the request for a hearing 
before the Board.  The duty to provide the requested hearing has 
been satisfied.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

II.  Service Connection 

Service connection may be established for disability resulting 
from injury or disease incurred in service. 38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran reports that he was involved in a fight during his 
second period of active service in 1991 in which he was hit in 
the face and his nose was broken.  Since the 1991 incident, he 
reported increased congestion, recurrent episodes of sinusitis, 
intermittent postnasal drip and drainage and pressure with some 
nasal stuffiness.  

The Veteran's report of medical history and examination at 
entrance to his first period of active service shows that he 
reported having chronic or frequent colds and hay fever.  The 
examining physician noted seasonal hay fever but found no 
abnormalities or defects concerning his nose, sinuses, mouth and 
throat.  Service treatment records document that he was treated 
for upper respiratory infections during this period of active 
service.  He was diagnosed with tonsillitis and underwent a 
tonsillectomy in April 1977.  Reports of medical history and 
examination at discharge show hay fever since childhood, but no 
abnormalities, or other findings concerning his nose, sinuses, 
mouth and throat.

Treatment entries dated in 1986 and 1988 show treatment for 
complaints of stuffy nose and headache, nose bleeds, and 
congestion.  He was treated for allergic rhinitis, but it is 
unknown if these periods are during inactive or active duty for 
training.  Reports of periodic medical history and examination in 
1983, 1987, and 1988 show sinusitis and hay fever for which the 
Veteran was noted to take over the counter medications.  The 
examining physician in 1988 indicated the Veteran smoked 1-1/2 
pack cigarettes daily but noted no abnormalities, defects, or 
other findings concerning his nose, sinuses, mouth and throat.

The Veteran's report of medical history at entrance to his second 
period of active service shows complaints of sinusitis and hay 
fever.  His report of medical examination is not of record.  
During his second period of active duty, he was involved in an 
altercation in March 1991 in which he sustained blunt trauma to 
the nose and face.  An entry dated in June 1991 shows that he was 
status post nose fracture, now with recurrent sinusitis.  A line 
of duty finding dated in June 1991 reflects that the Veteran was 
not under the influence of alcohol or drugs at the time of the 
incident.  He was on active duty at the time and it was 
determined that the injury was incurred in the line of duty and 
was not due to misconduct or willful misconduct.  His report of 
medical history and examination at separation from this period of 
active service shows a diagnosis of status post head 
trauma/contusion and fractured nose, now resolved.  No other 
health changes.

VA treatment records reflect a prior history of hay fever but no 
current complaints of or treatment for any residuals of nose 
fracture.

A November 2007 VA examination show the Veteran reported being 
hit in the nose during active service.  He also reported he had 
had allergy problems for many years, for which he intermittently 
used antihistamines, decongestants, and steroid nasal spray.  The 
examiner found no nasal polyps or significant nasal obstruction 
and diagnosed allergic rhinitis for many years with some 
worsening of symptoms in terms of congestion status postnasal 
fracture in 1991.  The examiner noted that the Veteran's claims 
file had been reviewed.

In February 2009, he was again examined by the same examiner.  
The Veteran reported intermittent recurrent problems with 
sinusitis for 20 years.  He described the attacks as occurring 
approximately every two months throughout the year without 
seasonal variation, and characterized by intermittent postnasal 
drip and drainage, pressure, and some nasal stuffiness.  He 
reported that he took antihistamines, decongestants, and steroid 
nasal spray.  He denied having any allergy testing, and admitted 
to smoking cigarettes.  He again reported that he sustained a 
nose fracture in 1991.  He reported a history of recurrent 
tonsillitis with surgery in 1978.  The examiner observed the 
Veteran's tonsillectomy to be well-healed and asymptomatic.  
Nasal examination was normal, and nose and throat examination, 
including nose, nasal pharynx, mouth, larynx, and neck were 
within normal limits.  The examiner diagnosed recurrent 
nonallergic rhinitis with no nasal obstruction and no nasal 
polyps reasonably well-controlled with intermittent use of 
medication; status post tonsillectomy, well-healed and 
asymptomatic; and status post fractured nose in 1991, well-healed 
without sequaele or nasal complications.  The examiner noted that 
the diagnoses were by history only, as the Veteran's claims file 
was not available for review.

In April 2009, the same examiner was asked to review his 
diagnoses and provide an opinion as to the etiology of any 
diagnosed nasal condition following review of the Veteran's 
claims file.  The examiner noted that the claims file was 
reviewed to include treatment records and the claims file itself, 
to include previous VA examination reports.  The examiner 
observed that the Veteran was a somewhat uncertain historian but 
that his history, although varied from examination to 
examination, was essentially the same.  The examiner noted the 
Veteran's long history of intermittent recurrent nasal problems 
over the past 20 years, which seem to occur every several months 
throughout the year without seasonal variation.  The examiner 
observed that he had diagnosed allergic rhinitis at one point, 
and nonallergic rhinitis at another point.  However, he 
reiterated that the diagnosis in terms of residuals of nasal 
fracture was status post nasal fracture, well-healed without 
sequelae or complications.  The examiner explained that the nasal 
examination was normal on both examinations in 2007 and 2009, and 
the Veteran had not described consistent worsening or initiation 
of symptoms.  After review of the claims file and medical 
records, including the two previous VA examination reports, the 
examiner clarified that there was no evidence in the medical 
records of worsening of his symptoms.  The examiner opined that 
it is at least as likely as not that there was no relationship 
between the history of military nasal trauma and the Veteran's 
current condition of allergic and/or nonallergic rhinitis.

The VA examiner's opinion was based on review of the entire 
medical record, to include service treatment records, VA and 
private treatment records, the Veteran's reported history, and 
physical examination of the Veteran.  In addition, the examiner 
is a staff physician, and presumably qualified to provide 
specialty examinations for nose, sinus, larynx, and pharynx 
conditions.  He examined the Veteran in 2007 and 2009, and 
provided the 2009 opinion.  Accordingly, the examiner's findings 
and opinion are of significant probative value.  Black v. Brown, 
5 Vet. App. 177, 180 (1995); see also Martinak v. Nicholson, 21 
Vet. App. 447 (2007); Nieves-Rodriquez, supra.

As the medical evidence does not show that the Veteran exhibits 
any residuals of the inservice nasal fracture, there are no 
residuals that may be service connected.   See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("in the absence of proof 
of a present disability, there can be no valid claim").  To the 
extent that the diagnosed rhinitis is claimed as a residual of 
the inservice nasal fracture, the examiner observed in February 
2009 that the Veteran's complaints of rhinitis did not initiate 
with his nasal fracture.  This is borne out by the record, in 
which rhinitis is shown as having been treated in 1988.  
Nonetheless, the examiner opined after review of the record and 
examination of the Veteran that there it was at least as likely 
as not that there was no relationship between the Veteran's 
history of military nasal trauma and his rhinitis.  The 
preponderance of the evidence thus is against a finding that the 
Veteran exhibits residuals of the inservice nose fracture.

The Board also finds that the preponderance of the evidence is 
against service connection for rhinitis as aggravated by active 
service.  As noted above, the Veteran reported seasonal allergies 
and hay fever at entrance to his first period of active service, 
and was treated for upper respiratory infections during his first 
period of active service and for rhinitis during his reserve 
service.  He essentially contends that his nasal condition was 
aggravated by active service.  Service treatment records show 
that he was found to have recurrent sinusitis after his nasal 
fracture in 1991.  Moreover, the examiner noted in February and 
April 2009 and that the Veteran has had a long history of 
intermittent recurrent nasal problems over the past 20 years.  
However, the medical evidence does not show that the Veteran was 
diagnosed with sinusitis at any time during the period under 
appeal.  

In contrast, rhinitis, which is currently diagnosed, was noted in 
the Veteran's reserve treatment records in 1988, prior to his 
entrance to his second period of active service in 1991.  Because 
rhinitis was noted prior to entrance to his second period of 
active service, the Board finds that the Veteran was not accepted 
in to active service in sound condition and the presumption of 
sound condition at service entrance does not apply.  See Crowe v. 
Brown, 7 Vet. App. 238 (1994); see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

The evidence does not show that the Veteran's pre-service 
rhinitis was aggravated by active service.  There are no medical 
records documenting increased disability of the Veteran's pre-
service rhinitis.  His report of examination at discharge from 
active service shows complaints status post head trauma/contusion 
and fractured nose but no other health changes.  While November 
2007 VA examination showed findings of some worsening of 
congestion following the nasal fracture in 1991, the February 
2009 VA examination diagnosed recurrent rhinitis occurring 
intermittently over the past 20 years approximately every 2 
months and reasonably well controlled and status post fractured 
nose in 1991 well healed with no nasal sequaele or complications.  
In the April 2009 VA records review examination, which was 
accomplished following review of the record including the 
previous VA examinations, specifically clarified that there was 
no objective evidence documenting worsening of the Veteran's 
symptoms following the 1991 nasal fracture.  Thus, the Board 
finds that the Veteran's pre-service rhinitis did not increase in 
severity during active service.  Under these circumstances, the 
presumption of aggravation does not apply. See Beverly v. Brown, 
9 Vet. App. 402 (1996). 

The Veteran reports that he suffers from the residuals of his 
1991 inservice nasal fracture and that he has had intermittent 
nasal problems for 20 years, that are the result of aggravation 
by his 1991 inservice nasal fracture.  However, while the Veteran 
as a layperson is competent to state his symptoms, he is not 
competent to provide a medical diagnosis of those symptoms, and 
his competence to report with accuracy a medical diagnosis over 
such a length of time is of diminished value.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  There is nothing in the record to suggest 
that the Veteran has the qualifications required to make such a 
diagnosis.  Consequently, the Board has placed greater probative 
value on the diagnoses and opinion provided by the VA examiner in 
2007 and 2009, who has the medical training necessary to render 
such opinion.

The preponderance of the evidence is against the claim for the 
residuals of a nose fracture to include rhinitis.  There is no 
doubt to be resolved; and service connection for the residuals of 
a nose fracture to include rhinitis is not warranted.




ORDER

Service connection for residuals of a nose fracture to include 
rhinitis is denied.


REMAND

The Veteran also seeks service connection for the residuals of 
head trauma to include subarachnoid hemorrhage with headaches, 
glaucoma, and residuals of facial injury.

To this end the Veteran avers he sustained head trauma in the 
1991 incident in which he fractured his nose, and again sustained 
head injury in March 1993 during a period of active duty for 
training.  VA examination reports document findings of residuals 
of head trauma, including subarachnoid hemorrhage and headaches, 
glaucoma.  

Concerning the claimed head injury residuals, service treatment 
records document head trauma/contusion during the Veteran's 
second period of active service in 1991.  Records of the reported 
1993 injury are not present in the claims file.  But it is not 
clear from the record that the RO attempted to obtain these 
records.  Notwithstanding, VA examination in November 2007 
diagnosed subarachnoid hemorrhage and headaches associated with 
the subarachnoid hemorrhage.  The examiner opined that the 
subarachnoid hemorrhage was etiologically related to the 
Veteran's head trauma, but did not differentiate between the 
documented 1991 inservice head injury and the reported 1993 head 
injury.  

Concerning the claimed eye disability, service treatment records 
show that the Veteran was treated for blunt trauma to the eye 
with secondary iritis during his second period of active service 
in 1991.  He was also found to have glaucoma.  In February 2009, 
the VA examiner for nose, sinus, larynx and pharynx conditions 
stated that the 1991 nasal fracture healed without sequelae or 
complications with regard to the nasal area.  However, he 
observed that there may be some sequelae or complications in 
regard to vision or ophthalmology.  VA examinations for the eye 
in November 2007 and February 2009 note multiple blunt trauma to 
the eye and face in 1991 and 1993.  Physical findings include 
sphincter damage in the iris on the right.  Glaucoma was 
diagnosed.  In an April 2009 records VA review examination, the 
examiner noted he was unable to ascertain that the Veteran's 
glaucoma was the result of the inservice head trauma without 
resort to speculation, as there were no records of the eye 
condition prior to the injury and no post injury examinations to 
review other than those immediately following the incident.

Given the above, the Board finds that it is necessary to remand 
this claim to obtain any additional service treatment records and 
the Veteran's entire service personnel record, and for VA 
examination to determine the nature, extent, and etiology of his 
diagnosed subarachnoid hemorrhage with headaches, glaucoma, and 
any residuals of facial injury.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)4 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should make all attempts 
to verify the Veteran's duty status in 1993 
when he avers he was on active duty for 
training when he fell in a ditch and 
sustained additional head injury.  This 
should include, but is not limited to, 
obtain any additional service treatment 
records and the Veteran's entire service 
personnel record, including any and all 
reserve records.  

Perform all follow up actions required, 
document negative responses, and inform the 
Veteran of any unavailability of records so 
that he may attempt to obtain the records 
on his own.

Inform the Veteran that he may submit 
copies of his orders and/or pay statements 
to establish his duty status at the time of 
his 1993 injury.  Explain that he may also 
submit the statement of witnesses including 
fellow service-members or friends and 
family, or an employer to whom he reported 
or confided the circumstances of his 1993 
injury, including the type and period of 
duty he was on when he fell into the ditch 
and injured his head.

2.  The RO or AMC should schedule the 
Veteran for VA examinations to determine 
the nature, extent, and etiology of his 
claimed head injury residuals to include 
subarachnoid hemorrhage and headaches; 
glaucoma; and any residuals of facial 
injury.  All indicated tests and studies 
must be performed.  

The claims folder must be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All reported symptoms and 
observed pathology attributed to the 
residuals of head injury, eye impairment, 
and residuals of facial injury must be 
fully described.  

The examiner(s) should identify any current 
residuals of head injury to include 
subarachnoid hemorrhage and headaches; 
glaucoma; and residuals of facial injury.  
For all pathology identified, the examiner 
shoulder proffer an opinion as to whether 
it at least as likely as not (i.e. 50 
percent or greater probability) that
a)	the disability had its onset during 
any of the Veteran's periods of 
active service or active duty for 
training or is otherwise 
etiologically related to any 
incident of the Veteran's active 
military service or active duty for 
training, or
b)	in the alternative, is 
etiologically related to any injury 
sustained during the Veteran's 
active or inactive service to 
include the 1991 head injury and 
only if verified the 1993 head 
injury.

A complete rationale must be provided for 
all opinions expressed.  

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claims for entitlement to service 
connection for the residuals of head injury 
to include subarachnoid hemorrhage and 
headaches, glaucoma, and the residuals of 
facial injury with application of all 
appropriate laws and regulations, including 
consideration of lay statements, and 
consideration of any additional information 
obtained as a result of this remand.  If 
the benefits sought are not granted in 
full, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  Thereafter, 
the appeal must be returned to the Board 
for appellate review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


